Webb Hubbell, Chief Justice. This is the second appeal involving an ejectment suit initiated by appellee, Citizens Bank of Tillar, against J. C. Cash. In the first appeal we affirmed the ejectment of Mr. Cash from property owned by appellee. J. C. Cash v. Citizens Bank of Tillar, 277 Ark. 449, 642 S.W.2d 318 (1982). Mr. Cash, however, continued to go on the property, and after a hearing on May 13, 1984, the trial court prohibited Mr. Cash and his wife, Bobbie June Cash, appellant, from going on the property. Appellant argues reversible error because she was not served notice of the hearing. The appeal is affirmed under Rule 9 (e) (2) of the Rules of the Supreme Court of Arkansas for appellant’s failure to abstract any of the record. Rule 9 requires the abstract of the record to be an impartial condensation of the pleadings, proceedings, facts, and documents in the record. Appellant totally failed to comply with the rule and in place of an abstract provided only the following: Writ of Assistance: (T.3) Issued April 25, 1984. Order: (T.4) Motion by J. C. Cash to permanently enforce the Writ of Assistance issued April 25, 1984. Order dated May 24, 1984. Notice of Appeal: (T.6) Entry date May 3, 1984. The Order from which appellant seeks relief is not even abstracted. We affirm. Fair v. Fair, 272 Ark. 114, 612 S.W.2d 123 (1981); Manes v. M.O.V.E., Inc. et al, 261 Ark. 793, 552 S.W.2d 211 (1977). Affirmed.